Title: To Benjamin Franklin from John Paul Jones, 20 April 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and Dear Sir,
Passy April 20th. 1780
It is now near two Years since I was honored by an invitation from the Court of Versailles to continue in Europe, accompanied with a promise of being thereby the more usefully employed against the common Enemy. This invitation I accepted with your and your Colleagues approbation, and my best endeavours have been exerted for the common Cause, as well as to manifest my Gratitude to the King, to his Ministers, and to this generous-minded Nation.— I have not as you will beleive served in this War for Riches, but for Glory and a Glorious Cause; and as I am now returning to my Duty in America I should be happy to carry with me to the Congress of the United States such Testimony of his Majesties approbation as my conduct may be thought to have merited during my absence from that Country.
I am with the most affectionate esteem and respect Dear Sir Your most obliged most obedient and most humble Servant
Jno P Jones
His Excellency B. Franklin Esquire Minister Plenipotentiary &c. &c. for America at the Court of France. 
Notation: Le Commodore Paul Jones
